Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Current application is a divisional of application No. 15/092,793, which is later issued as US 10,563,771. In response to restriction requirement of 08/15/2017, for the application 15/092,793, applicant elected the invention “A brush seal.” Subject matter of the current application (16/598,168) includes the subject matter of the remaining non-elected inventions, such as method with mechanical attachment and method with laser welding. 

Response to Amendment
Amendment to claims of 07/30/2021 is acknowledged.
Claims rejections under 35 U.S.C. § 112 in the Office action of 04/30/2021 are withdrawn.

Specification
The disclosure is objected to because the specification is silent about claim 12 limitations “longitudinally”, “a first plate end”, “a second plate end”, and “a wire mesh end”. Appropriate correction is required.


Claim Objections
Claim 12 is objected to because of the specification is silent about claim 12 limitations “longitudinally”, “a first plate end”, “a second plate end”, and “a wire mesh end”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “the first plate has and extends longitudinally to a first plate end; where the second plate has and extends longitudinally to a second plate end; and wherein the wire mesh has a wire mesh end, and the wire mesh extends longitudinally past the first plate end and the second plate end to the wire mesh end.” in line 9. The meaning of the limitation “longitudinal” is not clear. Specification discloses an axis 12, in Figure 1, that runs in the longitudinal direction of the turbine. Further, it is unclear about the orientation of the brush seal with respect to longitudinal or radial axis. The claim does not provide a discernible boundary for the limitation “longitudinally”, and thus one 
  Claim(s) that depend(s) from the rejected claim(s) is/are rejected. 

Allowable Subject Matter
Claims 1-13 allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
  
Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.